DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to a Restriction/Election decision filed 11/30/2020.
2.	Claims 1-20 are pending, claims 11-20 have been withdrawn. Regarding remarks Applicants made about the Restriction requirement. Groups I-IV are drawn to a different invention. All Restriction/Elections are Final, however, if claim 1 is allowed all claims that depend from claim 1 would be allowed.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (JP2013218312) [entire document]. 
Nagaya et al. discloses a composition comprising a binder resin such as an epoxy-based resin [0198; entire document] and a combination [0055; entire document] of the below compounds

    PNG
    media_image1.png
    170
    205
    media_image1.png
    Greyscale
wherein X is PF6- [0062; entire document]; 
    PNG
    media_image2.png
    107
    304
    media_image2.png
    Greyscale
 wherein X is PF6- [0064; entire document]; and 

    PNG
    media_image3.png
    151
    262
    media_image3.png
    Greyscale
[0238; entire document]. 
It is noted the above combination is not a preferred embodiment. However, since Nagaya et al. discloses the above combination is at least possible, the curiosity of the scientist would be piqued. Thus enabling one of ordinary skill in the art to arrive at the instant invention in the absence of new or unexpected results. 
Regarding claims 2 and 7-9; The above compounds inherently read on the instant claims.
Regarding claims 3-5; Nagaya discloses the amount of the total dye is up to 5 ppw which can include 1 ppw of each of the above compounds [0072-0073; entire document]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/Primary Examiner, Art Unit 1763